COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS. 2-07-303-CR

        2-07-304-CR

        2-07-305-CR

        2-07-306-CR

        2-07-307-CR

 

EX PARTE                                                                                             

RAYMONDO ACUNA                                                                              

----------

FROM THE 89
TH
 
DISTRICT COURT OF WICHITA COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the appellant’s “Motion To Dismiss Appeal.” 
  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
 See 
 
Tex. R. App. P.
 42.2(a), 43.2(f).                                                                     

                                                                     	PER CURIAM                PANEL F: 
CAYCE, C.J.; DAUPHINOT and HOLMAN
, JJ.                            

DO NOT PUBLISH                                                                                  

Tex. R. App. P. 
47.2(b)                                                                            



DELIVERED: November 8, 2007   	                                                      

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.